
	
		II
		110th CONGRESS
		2d Session
		S. 3356
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mr. Chambliss (for
			 himself, Mr. Reed, and
			 Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the legacy of the United States Army Infantry and the
		  establishment of the National Infantry Museum and Soldier Center.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Infantry Museum and
			 Soldier Center Commemorative Coin Act of 2008.
		2.Coin
			 specifications
			(a)$1 Silver
			 coinsThe Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall mint and issue not more than
			 350,000 $1 coins in commemoration of the legacy of the United States Army
			 Infantry and the establishment of the National Infantry Museum and Soldier
			 Center, each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter
			 of 1.500 inches; and
				(3)contain 90
			 percent silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			3.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the courage, pride, sacrifice, sense of duty, and history of the
			 United States Infantry.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2012; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Plurbus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the National Infantry Foundation and the
			 Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				4.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facility
				(1)In
			 generalOnly 1 facility of the United States Mint may be used to
			 strike any particular quality of the coins minted under this Act.
				(2)Use of the
			 United States Mint at West Point, New YorkIt is the sense of
			 Congress that the coins minted under this Act should be struck at the United
			 States Mint at West Point, New York, to the greatest extent possible.
				(c)Period of
			 issuanceThe Secretary may issue coins under this Act only during
			 the calendar year beginning on January 1, 2012.
			5.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 6 with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				6.Surcharges
			(a)In
			 generalAll sales of coins issued under this Act shall include a
			 surcharge of $10 per coin.
			(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be paid to the
			 National Infantry Foundation for the purpose of establishing an endowment to
			 support the maintenance of the National Infantry Museum and Soldier Center
			 following its completion.
			(c)AuditsThe
			 Comptroller General of the United States shall have the right to examine such
			 books, records, documents, and other data of the National Infantry Foundation
			 as may be related to the expenditures of amounts paid under subsection
			 (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual 2 commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			
